Citation Nr: 0008387	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for soft tissue sarcoma 
of the lungs, previously claimed as a lung condition, due to 
exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne, 
previously claimed as lesions over the body, to include a 
skin rash and chloracne, due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for a seizure disorder 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the four claims listed above.  
The veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a January 1995 rating decision, the RO denied the 
veteran's claim for service connection for a lung condition 
due to exposure to Agent Orange; the veteran was notified of 
this denial in February 1995, but did not file a timely 
appeal.

3.  The evidence received since the RO's January 1995 
decision, while relevant, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  In the same January 1995 rating decision, the RO also 
denied the veteran's claim for service connection for lesions 
over the body, to include a skin rash and chloracne, due to 
exposure to Agent Orange; the veteran was notified of this 
denial in February 1995, but did not file a timely appeal.

5.  The evidence received since the RO's January 1995 
decision, while relevant, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

6.  The veteran has not presented competent medical evidence 
that he currently suffers from peripheral neuropathy.

7.  The veteran has not presented competent medical evidence 
that he currently suffers from a seizure disorder.


CONCLUSIONS OF LAW

1.  The January 1995 RO rating decision which denied service 
connection for a lung condition due to exposure to Agent 
Orange is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the January 1995 RO rating 
decision denying service connection for a lung condition due 
to exposure to Agent Orange is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The January 1995 RO rating decision which denied service 
connection for skin lesions as the result of exposure to 
Agent Orange is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).

4.  The evidence received since the January 1995 RO rating 
decision denying service connection for skin lesions due to 
exposure to Agent Orange is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The veteran's claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The veteran's claim for service connection for a seizure 
disorder secondary to PTSD is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claims

A.  Soft tissue sarcoma of the lungs

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

In a January 1995 rating decision, the RO initially denied 
the veteran's claim for service connection for soft tissue 
sarcoma of the lungs, then termed a "lung condition," on 
the basis that the evidence failed to show that the veteran 
had been diagnosed with or treated for lung cancer at any 
time.  

Evidence considered in January 1995 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, lung cancer.

Also of record at the time of this rating decision were the 
following pieces of medical evidence:  the report of a VA 
examination conducted in October 1988, which noted that the 
veteran had worked in the coal mines for 22 years and had 
smoked two to three packs of cigarettes per day until two 
years earlier, and which indicated a diagnosis of chronic 
obstructive pulmonary disease (COPD); the report of a 
psychiatric examination also conducted in October 1988, which 
noted that the veteran suffered from emphysema and silicosis 
of the lungs; a treatment record dated in November 1992 from 
D. N. Patel, M.D., which indicated a diagnosis of acute 
bronchitis; and the report of a VA Agent Orange examination 
conducted in October 1994, which again indicated that the 
veteran had worked as a coal miner for "many years" and had 
smoked 1 to 1 1/2 packs of cigarettes per day from age 19 until 
one year earlier, and which indicted a diagnosis of a history 
of "smothering a lot and trouble getting breath," with 
physical examination negative and chest x-ray normal.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in February 1995.  
However, according to a subsequent Board decision dated in 
April 1997, no appeal was filed within one year of 
notification of the February 1995 denial; therefore, the 
decision became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 
(1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

A review of the veteran's claims file indicates that since 
the time of the January 1995 rating decision, no new medical 
evidence has been submitted relating to his claim for service 
connection for soft tissue sarcoma of the lungs.  However, 
the veteran has submitted several statements in support of 
his claim.  Of note is his notice of disagreement, received 
by VA in June 1998, in which he indicated that he had an x-
ray taken of his lungs at the VA Medical Center (VAMC) in 
Salem, Virginia, which reportedly showed soft sarcoma in his 
lungs.

The veteran essentially contends that he was exposed to Agent 
Orange while serving on active duty in Vietnam, and that he 
currently suffers from soft tissue sarcoma of the lungs as a 
direct result of this exposure.  Under the provisions of 38 
C.F.R. § 3.309(e) (1999), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases are chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  This presumption of inservice herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. § 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164, 168 (1999).  

A review of the diseases which may be presumptively service 
connected under 38 C.F.R. § 3.309(e) reveals that both soft 
tissue sarcoma and respiratory cancers are among the listed 
disorders.  However, the veteran's claims file contains no 
evidence whatsoever which indicates that he has ever been 
diagnosed with either disorder.  Although the veteran claims 
that an x-ray taken at the VAMC in Salem, Virginia found 
evidence of soft tissue sarcoma, a review of the only recent 
examination report from that VAMC, i.e., the October 1994 
Agent Orange examination, indicates that both a physical 
examination and an x-ray examination of the chest were 
completely normal.  Therefore, the veteran is unable to avail 
himself of the presumptive provisions of this regulation, and 
must therefore provide evidence that he (1) was exposed to 
Agent Orange in service and (2) that his current lung 
disorders are related to such exposure.

In this regard, the Board observes that the veteran has been 
diagnosed with several respiratory ailments, including COPD, 
emphysema, silicosis, and acute bronchitis.  However, none of 
the examiners who rendered these diagnoses related them in 
any way to his period of active duty service, or to his 
alleged exposure to Agent Orange.  On the contrary, the only 
causes mentioned by examiners were the veteran's long history 
of working in an underground coal mine and his long history 
of smoking several packs of cigarettes per day.

Indeed, the only evidence which would tend to relate the 
veteran's current lung disorders to his active duty service, 
including alleged Agent Orange exposure, is his own 
assertions, made in various correspondence sent to the VA, to 
the effect that his current lung disorders are related to 
exposure to Agent Orange while serving in Vietnam.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his current lung 
disorders.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final January 1995 rating decision, 
it is not material.  Although the evidence is relevant to the 
issue of the presence of a current lung disorder, there is 
still no competent medical evidence linking a lung disorder 
to service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for soft tissue sarcoma of the lungs, 
previously claimed as a lung condition, due to exposure to 
Agent Orange.  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for a lung 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he either suffers from a 
presumptively service-connectable lung disorder listed under 
38 C.F.R. § 3.309(e), or that he suffers from any other lung 
disorder which is related to a disease or injury suffered in 
service, including inservice exposure to Agent Orange.

B. Chloracne

In the same January 1995 rating decision, the RO also denied 
the veteran's claim for service connection for chloracne, 
then termed "lesions over the body to include a skin rash 
and chloracne," on the basis that the evidence failed to 
show that the veteran had ever been diagnosed with chloracne, 
or treated for a skin disorder within one year of discharge 
from service.  

Evidence considered in January 1995 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, chloracne or any 
other skin condition.

Also of record at the time of this rating decision were the 
following pieces of medical evidence:  the report of a VA 
examination dated in October 1988, which found the veteran's 
skin to be "normal"; and the report of a VA Agent Orange 
examination conducted in October 1994, which resulted in a 
diagnosis of "a history of Rash on Face with 'four lesions 
removed, one on left face, one left groin, right lower 
abdomen and posterior left shoulder.'  Presently he has a few 
Acne lesions that are small on the posterior chest in the 
right and left lower rib area, and a few scars and a few Acne 
lesions of the face and a healed 1.5 cm long scar on the left 
jaw that is 1/8 cm wide that is not tender and not unsightly.  
Please see the dermatologist's report for the final 
diagnosis."  The examiner noted that the veteran was to be 
evaluated by VA dermatologist in November 1994.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in February 1995.  
However, no appeal was filed within one year of notification 
of the February 1995 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1999).

Relevant evidence submitted since the final January 1995 
rating decision includes the report of a VA dermatology 
consultation conducted in November 1994, which indicated a 
diagnosis of cystic acne, and specifically concluded that 
there was "[n]o evidence of chloracne or Agent Orange 
acne."  This constitutes the only relevant medical evidence 
submitted since January 1995.

However, the veteran and his wife have submitted several 
statements in support of his claim.  Of note is a statement 
from the veteran's wife, received by VA in June 1995, in 
which she indicated that the veteran had "signs of 
chloracne" a few months after returning from Vietnam.  She 
asserted that there was no medical records of the veteran's 
chloracne because doctors did not know about the disorder 
until a few years ago.  She closed by stating that "[i]n my 
opinion my husband has chloracne because I have seen ac[]ne 
on people and it [is] not ac[]ne."  Similarly, the veteran 
himself, in his notice of disagreement, stated that doctors 
originally thought he just had acne because they did not know 
what chloracne was until recently.  He stated that a specific 
physician at the VAMC in Salem, Virginia told him he had 
"lesions" on his body, and even prescribed erythromycin to 
treat it.

The Board notes that chloracne is listed as a disorder for 
which presumptive service connection is available under 38 
C.F.R. § 3.309(e).  However, there is no medical evidence 
which indicates that the veteran has ever suffered from, or 
been diagnosed with, chloracne.  On the contrary, the VA 
dermatologist who conducted the November 1994 examination 
specifically determined that there was "[n]o evidence of 
chloracne or Agent Orange acne."  Therefore, the veteran is 
unable to avail himself of the presumptive provisions of this 
regulation, and must therefore provide evidence that he (1) 
was exposed to Agent Orange in service and (2) that his 
current skin disorders are related to such exposure.

In this regard, the Board observes that the veteran has been 
diagnosed with several skin disorders, including acne lesions 
and cystic acne.  However, neither of the examiners who 
rendered these diagnoses related them in any way to his 
period of active duty service, or to his alleged exposure to 
Agent Orange. 

Indeed, the only evidence which would tend to relate the 
veteran's current skin disorders to his active duty service, 
including alleged Agent Orange exposure, is his own 
assertions, made in various correspondence sent to the VA, to 
the effect that he currently suffers from chloracne which is 
related to exposure to Agent Orange while serving in Vietnam.  
Once again, the Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding a current diagnosis or any 
medical causation of his current skin disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Board 
finds that the veteran's contention that his current skin 
disorder is related to exposure to Agent Orange cannot be 
accepted as competent evidence.

The Board has considered the veteran's contention that he was 
diagnosed with chloracne by a named physician at the VAMC in 
Salem, Virginia, who prescribed erythromycin to treat the 
disorder.  However, the Board notes that this statement 
appears to refer to the November 1994 dermatology examination 
discussed above, since the physician named by the veteran 
signed this examination report, it was conducted at the VAMC 
in Salem, Virginia, and he prescribed erythromycin.  However, 
as noted previously, this dermatologist diagnosed only cystic 
acne, and specifically found no evidence of chloracne.

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final January 1995 rating decision, 
it is not material.  Although the evidence is relevant to the 
issue of the presence of a current skin disorder, there is 
still no competent medical evidence linking a skin disorder 
to service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for chloracne, previously claimed as 
lesions over body to include skin rash and chloracne, due to 
exposure to Agent Orange.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
for a skin disorder.  See Graves v. Brown, 8 Vet. App. 522, 
524-525 (1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Essentially, to reopen his claim the veteran needs 
competent medical evidence, such as an opinion, preferably 
based on review of the medical evidence, that he either 
suffers from a presumptively service-connectable skin 
disorder listed under 38 C.F.R. § 3.309(e), such as 
chloracne, or that he suffers from any other skin disorder 
which is related to a disease or injury suffered in service, 
including inservice exposure to Agent Orange.

II.  Service connection claims

As noted previously, in order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  In 
addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage., 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Peripheral neuropathy 

A review of the veteran's entire claims file, including his 
service and post-service medical records, reveals no evidence 
that the veteran has ever been diagnosed with peripheral 
neuropathy.  Although he complained of numbness in his body 
following his "seizures" at the time of a VA examination in 
September 1997, physical examination revealed no neurologic 
abnormalities, and no diagnosis of peripheral neuropathy, or 
any other neurological disorder, was rendered.

A review of all the medical evidence of record in this claim 
thus fails to indicate that the veteran has ever been 
diagnosed with a peripheral neuropathy disorder.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for 
peripheral neuropathy must be denied as not well grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As 
the duty to assist is not triggered here by the submission of 
a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for peripheral neuropathy.  On the contrary, the 
veteran has never stated that he has been diagnosed with 
peripheral neuropathy, but rather maintains simply that he 
believes his numbness is due to this disorder.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

B.  Seizure disorder secondary to PTSD

As noted above, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  However, a claim for secondary service 
connection, like all claims, must be well grounded.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

The first medical evidence relating to a seizure disorder is 
found in VA outpatient treatment notes dated from April 1996 
to June 1997.  Of note are two treatment records dated in 
April and May 1996, both of which indicate diagnoses of PTSD 
and rule out mood disorder with psychiatric features due to a 
seizure disorder (rule out post-traumatic seizure disorder).  
These notes indicate that the veteran was being treated with 
Tegretol.

In September 1997, the veteran underwent a VA examination.  
At that time, the veteran complained of seizures which had 
started 2 to 2 1/2 years earlier.  He stated that he had had 
approximately 100 such seizures.  He described a pattern of 
headache followed by depression followed by numbness in his 
body.  He also complained of déjà vu and a recent feeling of 
never having been in a particular environment before.  The 
examiner also noted that the veteran "also is on Tegretol 
essentially for mood disorder or for prevention of rage 
attacks but not specifically for seizures."  Physical 
examination results were completely normal.  The examiner's 
assessment was as follows:

I believe his history is partial 
consistent with complex partial seizures.  
In all probability, this represents 
anxiety attacks associated with 
depression, and they do not represent 
bona fide complex partial seizures, but 
because there is no way to confirm if the 
patient is having a seizure from 
historical information, I would like him 
to have an EEG, awake and asleep and also 
to have MRI of the brain to see [if] 
there is a cause for his seizures for the 
temporal lobe.  Usually, this is 
consistent with medial temporal lobe 
seizures.

We would like to reach a final conclusion 
after we have the results of the MRI and 
EEG.

The electroencephalogram (EEG) and magnetic resonance imaging 
(MRI) reports, both dated in October 1997, were normal.

In an addendum dated in February 1998, the same VA examiner 
who conducted the previous VA examination in September 1997 
stated the following:

The EEG and MRI of the patient were found 
to be completely normal.  I believe from 
his history that I suspect[ed] a complex 
partial seizure, but based on a negative 
investigation and lack of confidence in 
the history provided, I do not believe 
they represent a bona fide complex 
partial seizure.  I think they are mostly 
anxiety attacks. 

The veteran and his wife have also submitted several 
statements, variously dated, which attest to their belief 
that the veteran suffers from seizures as a result of his 
PTSD.  Of particular note is a statement in support of claim 
from the veteran dated in July 1997, in which he stated that 
"[t]he doctor states that my seizures are definitely related 
to my PTSD condition.  The stress and anxiety I feel causes 
my brain to confuse and misinterpret messages that it is 
sending out."  Similarly, in a statement in support of claim 
dated in October 1997, the veteran stated that "two years 
ago I was diagnose[d] with having seizures.  The doctor at 
Mountain Home in Tennessee said it was related to the PTSD.  
I take 200 mg 3 times a day of carbamazep[]ine for the 
seizures."   In addition, in a statement dated in July 1998, 
the veteran queried why the VA doctor at Mountain Home would 
have him on Tegretol, an anti-seizure medication, if he did 
not have a seizure disorder, as maintained by the RO in its 
rating decision.

A review of the veteran's claims file reveals no evidence 
that the veteran has ever been definitively diagnosed with a 
seizure disorder.  Although "rule out" a seizure disorder 
was entertained on several occasions, subsequent diagnostic 
testing, including and EEG and an MRI scan, did indeed rule 
this possibility out.  

The Board has considered the veteran's contention that the 
fact that he is on Tegretol, an anti-seizure medication, is 
evidence that he suffers from seizures.  However, the Board 
observes that at the time of the September 1997 neurological 
examination, the examiner specifically noted that the veteran 
was on Tegretol for his mood disorder and prevention of rage 
attacks, not for seizures.  This conclusion is supported by a 
VA treatment record dated in April 1996, which noted that the 
veteran had "[i]mproved psychiatric features on Tegretol" 
as well as "[i]ncreased concentration and mood stability 
with decrease in outbursts on Tegretol."

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a seizure disorder, much less that such a 
disorder has ever been medically linked to his PTSD.  Thus, 
as a well-grounded claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for a seizure disorder secondary to PTSD must also 
be denied as not well grounded.  See Rabideau, 2 Vet. App. at 
144.

In reaching this determination, the Board recognizes that 
this issue is also being disposed of in a manner that differs 
from that employed by the RO.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  However, for the reasons discussed previously, the 
Board finds that the veteran has not been prejudiced in this 
instance solely from the omission of the well-grounded 
analysis.   Meyer, 9 Vet. App. at 432.

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground his 
claim for service connection for a seizure disorder secondary 
to PTSD, and, accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103; McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

III.  Conclusion

As a final matter, the Board acknowledges the contention set 
forth by the veteran's service representative in its Written 
Brief Presentation dated in February 2000, to the effect that 
the veteran is a combat veteran and, as such, his claims 
should be granted.  The Board initially notes that the 
veteran's claims file contains documentation which verifies 
his status as a combat veteran, such as his receipt of the 
Combat Infantryman Badge. 

The Board notes that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  In this veteran's case, there is no evidence 
that he has ever been diagnosed with any of the four 
disorders for which he has claimed service connection.  Thus, 
even if the Board were to concede inservice incurrence, the 
veteran's claims would still be not well grounded based on 
the lack of a current disability, and would be denied on that 
basis.



ORDER

New and material evidence having not been submitted, service 
connection for soft tissue sarcoma of the lungs, previously 
claimed as a lung condition, due to exposure to Agent Orange 
is denied.

New and material evidence having not been submitted, service 
connection for chloracne, previously claimed as lesions over 
the body, to include a skin rash and chloracne, due to 
exposure to Agent Orange is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for peripheral neuropathy is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a seizure disorder secondary to PTSD 
is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

